                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MISSOURI

ANA FUENTES, TANNETT         )
WASHINGTON, TIYONNA WATKINS, )
CHRIS WALTER                 )
                             )
     Plaintiffs,             )
                             )                     Case No.: 4:21-cv-356
v.                           )
                             )
STONEYBROOK SOUTH            )
APARTMENTS, LLC, et al,      )
                             )
     Defendants.             )

          DISCLOSURE OF CORPORATION INTERESTS CERTIFICATE OF
                 STONEYBROOK SOUTH APARTMENTS, LLC

      Pursuant to Rule 7.1 of the Local Rules of the United States District Court for the Western

District of Missouri and Rule 7.1 of the Federal Rules of Civil Procedure, counsel of record for

Stoneybrook South Apartments, LLC, hereby gives notice to the following corporation interests

that are herewith disclosed:

           1. The parent companies of the corporation:

               None.

           2. Subsidiaries not wholly owned by the corporation:
               None.

           3. Any publicly held company that owns an interest the corporation:

               None.



                                               Respectfully submitted,

                                               FRANKEL, RUBIN, KLEIN,
                                                  PAYNE & PUDLOWSKI P.C.

                                                By: /S/ MAYER S. KLEIN
                                                   MAYER S. KLEIN, #MO32605

                                               1
                                                       mklein@frankelrubin.com
                                                       231 S. Bemiston, Suite 1111
                                                       Clayton, Missouri 63105
                                                       Telephone: (314) 725-8000
                                                       Facsimile: (314) 726-5837
                                                          Attorney for Defendant



                                 CERTIFICATE OF SERVICE

        This is to certify that I have filed electronically a true copy of the foregoing in the Court’s
electronic filing system.


                                               _/S/ MAYER S. KLEIN________________
                                                   MAYER S. KLEIN




                                                  2
